   Case 4:19-cv-00818-ALM Document 6 Filed 12/06/19 Page 1 of 1 PageID #: 59



UAET (02-2008)




                 Unopposed Application for Extension of Time to Answer Complaint
                     Attach this form to the Application for Extension of Time to Answer Complaint event.



C ASE   AND      D EADLINE INFORMATION



Civil Action No.: 4:19-cv-818
Name of party requesting extension: On behalf of TYLER TECHNOLOGIES, INC.
Is this the first application for extension of time in this case?                         ✔ Yes
                                                                                              No
            If no, please indicate which application this represents:                         Second
                                                                                              Third
                                                                                              Other ___________
Date of Service of Summons: 11/14/2019
Number of days requested:                   ✔ 30 days
                                                 15 days
                                                 Other _____ days
New Deadline Date: 01/06/202019(Required)


A TTORNEY FILING       APPLICATION INFORMATION




            Full Name: Ronald W. Burns[on behalf & w/permission from Tyler]
            State Bar No.: 24031903
            Firm Name: RWBurns & Co., PLLC
            Address: 5999 Custer Road, Suite 110-507
                         Frisco, TX 75035


            Phone: 972-632-9009
            Fax:
            Email: rwb@burnsiplaw.com
                  A certificate of conference does not need to be filed with this unopposed application.
